         Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 1 of 48




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNICORN CROWDFUNDING, INC.,

                               Plaintiff and Counterclaim
                               Defendant,
                        -v-

 NEW STREET ENTERPRISE, INC., d/b/a
 SOCIALFIX, OSSIAN VENTURES, INC.,
 and TERESA TATEOSSIAN,

                               Defendants and Counterclaim
                               Plaintiffs.


 NEW STREET ENTERPRISE, INC., d/b/a
 SOCIALFIX, OSSIAN VENTURES, INC.,
 and TERESA TATEOSSIAN,
                                                                       18 Civ. 10110 (PAE)
                               Third-Party Plaintiffs,
                                                                            OPINION &
                        -v-                                                  ORDER

 MICHAEL GELINAS and BRIAN BODIK,

                               Third-Party Defendants.


PAUL A. ENGELMAYER, District Judge:

       This case arises from a falling out between the producer of a television program, plaintiff

and counterclaim defendant Unicorn Crowdfunding, Inc. (“Unicorn”), and its business partner,

defendant and counterclaim plaintiff New Street Enterprise, Inc., d/b/a Socialfix (“Socialfix”).

For a little over a year, Socialfix worked with Unicorn to develop, brand, market, and advertise

the show, titled The Unicorn. But at the end of that year, the relationship soured. After Unicorn

rebuffed Socialfix’s demands for payment for services it claimed to have provided to Unicorn,

Socialfix sent a cease-and-desist letter to the network on which the parties planned to air The
         Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 2 of 48




Unicorn—non-party Bloomberg Television (“Bloomberg”)—claiming rights to the show’s logo

and other intellectual property associated with it. As a result, Unicorn alleges, the network

removed Unicorn’s branding from a major promotional event and ultimately decided not to air

the show.

       Soon after Socialfix sent that letter, Unicorn commenced this action, suing Socialfix, its

co-founder Teresa Tateossian, and Ossian Ventures, Inc. (“Ossian” and, together with Socialfix

and Tateossian, “Socialfix”) for false designation of origin, false description, and false

representation under the Lanham Act, 15 U.S.C. § 1125(a); deceptive acts and practices under

state law; and tortious interference with prospective business relations under state law. Socialfix

has since responded with counterclaims against Unicorn and two of its co-founders—third-party

defendants Michael Gelinas and Brian Bodik—alleging breach of contract, unjust enrichment,

quantum meruit, and promissory estoppel. The counterclaims all arise from Unicorn’s alleged

failure to pay Socialfix for the work it performed.

       Before the Court now are the parties’ cross-motions for summary judgment. Socialfix

has moved for partial summary judgment, solely as to liability, on its counterclaims for unjust

enrichment and quantum meruit. It has also moved for summary judgment dismissing Unicorn’s

state-law claims. Unicorn opposes Socialfix’s motion as it relates to Socialfix’s counterclaims

for unjust enrichment and quantum meruit, but does not itself move for summary judgment on

those claims. Unicorn cross-moves for partial summary judgment, solely as to liability, on its

claim for tortious interference and for full summary judgment on its Lanham Act claim.

       For the reasons that follow, the Court grants Socialfix’s motion in part and denies it in

part, and denies Unicorn’s motion.




                                                  2
         Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 3 of 48




I.     Background

       A.      Factual Background1

               1.     Parties

       Plaintiff and counterclaim defendant Unicorn is a Delaware production and media

company, with its principal places of business in New York and Illinois. JSF ¶ 1; Unicorn 56.1

¶ 1; Dkt. 1 (“Compl.”) ¶ 1. It intends to produce a television program, titled The Unicorn,

through which viewers are introduced to contestant startup companies in which they can buy

equity. Unicorn 56.1 ¶ 1. Third-party defendants Michael Gelinas and Brian Bodik, both

residents of Illinois, are co-founders and shareholders of Unicorn, which they jointly operate.

JSF ¶¶ 2–3; Socialfix 56.1 ¶ 9.




1
  The Court draws its account of the facts from the parties’ respective submissions on the
motions for summary judgment, including: the parties’ joint statement of undisputed facts, Dkt.
71 (“JSF”); Socialfix’s Local Rule 56.1 statement, Dkt. 77 (“Socialfix 56.1”); Unicorn’s Local
Rule 56.1 counter-statement, Dkt. 82 (“Unicorn Reply 56.1”); Unicorn’s separate Local Rule
56.1 statement, Dkt. 83 (“Unicorn 56.1”); Socialfix’s Local Rule 56.1 counter-statement, Dkt. 90
(“Socialfix Reply 56.1”); the declaration of Joshua L. Weiner, Esq., in support of Socialfix’s
motion, Dkt. 79 (“Weiner Decl.”), and attached exhibits; the declaration of Vivek Jayaram, Esq.,
in support of Unicorn’s motion and in opposition to Socialfix’s motion, Dkt. 85 (“Jayaram
Decl.”), and attached exhibits; the Weiner declaration in further support of Socialfix’s motion
and in opposition to Unicorn’s motion, Dkt. 89 (“Weiner Reply Decl.”), and attached exhibits;
and the Jayaram declaration in further support of Unicorn’s motion, Dkt. 92 (“Jayaram Reply
Decl.”), and the attached exhibit.

Citations to a party’s 56.1 statement incorporate the evidentiary materials cited therein. When
facts stated in a party’s 56.1 statement are supported by testimonial, video, or documentary
evidence and not denied by the other party, or denied by a party without citation to conflicting
admissible evidence, the Court finds such facts to be true. See S.D.N.Y. Local Civil Rule 56.1(c)
(“Each numbered paragraph in the statement of material facts set forth in the statement required
to be served by the moving party will be deemed to be admitted for purposes of the motion
unless specifically controverted by a correspondingly numbered paragraph in statement required
to be served by the opposing party.”); id. Rule 56.1(d) (“Each statement by the movant or
opponent . . . controverting any statement of material fact[] must be followed by citation to
evidence which would be admissible, set forth as required by Fed. R. Civ. P. 56(c).”).
                                                 3
         Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 4 of 48




       Defendant and counterclaim plaintiff Socialfix, a New Jersey corporation with its

principal place of business in New Jersey, is a digital-media marketing and consulting company.

JSF ¶ 4. It provides brand strategy, advertising, and website and mobile app design for businesses.

Id. Defendant and counterclaim plaintiff Teresa Tateossian, a New Jersey resident, owns and co-

founded Socialfix along with non-party Ken Krysinski. Id. ¶ 5; Socialfix 56.1 ¶¶ 1–2.

       Defendant and counterclaim plaintiff Ossian Ventures is a Wyoming corporation with no

principal place of business. JSF ¶ 6.2

               2.      The Unicorn

       This case centers on the parties’ efforts to produce and market a television program: The

Unicorn. The show’s premise combines “aspects of TV shows Shark Tank and American Idol,

with each episode introducing audience members to start-up companies participating in a round

of equity crowdfunding.” Socialfix 56.1 ¶ 6; Unicorn 56.1 ¶ 2. The show, in other words,

envisions start-up companies appearing, pitching their idea to the audience, and gaining

investments from viewers who see the start-up as promising.

               3.      Unicorn and Socialfix’s Business Relationship

       In mid-2017, as Unicorn’s founders developed their plans for the show, they began to

look for a company to provide them with marketing, branding, and social-media services.

Socialfix 56.1 ¶ 12. In July 2017, Unicorn co-founder Carl Heil contacted Socialfix to ask about

a potential partnership aimed at marketing and promoting the show. JSF ¶ 7; Socialfix 56.1 ¶ 10.

At the time, Unicorn intended Socialfix to serve as its “branding, marketing[, and] social media”

experts. Socialfix 56.1 ¶ 16; Unicorn 56.1 ¶ 3. The services Socialfix provided would aim in

part at recruiting companies to pay to participate in the show as contestants. See Weiner Decl.,


2
 In its brief in support of summary judgment, Socialfix states that it “hereby dismiss[es] Ossian
and Tateossian as parties” to their Amended Counterclaim. See Dkt. 76 (“Socialfix Mem.”).
                                                 4
         Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 5 of 48




Ex. E (“MOU”) at 1. Soon after, Heil introduced Tateossian from Socialfix to Bodik and

Gelinas at Unicorn. Socialfix 56.1 ¶ 11; Weiner Decl., Ex. A (“Tateossian Tr.”) at 60.

       In September 2017, Socialfix and Unicorn entered into a Memorandum of Understanding

(“MOU”) prepared by Gelinas, Bodik, and Heil. JSF ¶ 8; Socialfix 56.1 ¶ 14; Unicorn 56.1 ¶ 6;

see MOU at 2. Neither side now contends that the MOU represented a binding contract.3

Instead, the MOU “provided a general outline of the initial deliverables that were to be provided

by Socialfix, as well as an estimated budget for the services Socialfix was to provide.” Socialfix

56.1 ¶ 13; Unicorn 56.1 ¶ 7. The MOU contemplated a “good-faith deposit of $5,000 to get

started on preliminary and mutually beneficial work” to “kick-start the strategic partnership”

between the companies, and an “[e]stimated budget” of “$75,000 monthly on-going that will be

coming from companies being on-boarded.” MOU at 1. It identified the following as the

“Deliverable”: “One marketing package that we can present to the companies that are being on-

boarded to the Unicorn Platform process. In the package, it will include social media, marketing,

media buy, celebrity involvement, production, process flow and project management.” Id.

       In one respect, the parties dispute the significance of the MOU. Socialfix claims that the

MOU aimed to “outline the business relationship between Socialfix and Unicorn moving

forward,” and that, consistent with the MOU, Socialfix expected to receive $75,000 per month

for its services. Socialfix 56.1 ¶ 15; Socialfix Reply 56.1 ¶ 9; see Tateossian Tr. at 95; Weiner

Decl., Ex. B (“Krysinski Tr.”) at 21. Unicorn disagrees. It maintains that the MOU was

intended only as an outline of the parties’ arrangement “at the beginning of the relationship.”

Unicorn Reply 56.1 ¶ 15. As discussed more fully below, Unicorn argues that, apart from early

one-off payments such as the $5,000 “good-faith deposit” described in the MOU, the parties


3
 Socialfix usually entered into more formal engagement letters with its other clients, but it never
did so with Unicorn because their relationship was “different.” Unicorn 56.1 ¶ 11.
                                                 5
         Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 6 of 48




understood that, going forward, Unicorn would pay Socialfix with equity, not the $75,000-per-

month cash “budget” set forth in the MOU. See id.; see also id. ¶¶ 29–30.

               4.     Unicorn’s Relationship with Bloomberg

       Bloomberg Television is a cable television network that Unicorn viewed as a good fit for

The Unicorn. Unicorn 56.1 ¶ 16. In February 2018—while Unicorn and Socialfix were working

together to develop, market, and brand the show—Unicorn pitched the show to Bloomberg.

Unicorn 56.1 ¶ 17. Bloomberg liked “the concept.” Id. In March 2018, after negotiations,

Unicorn and Bloomberg entered into a sponsorship agreement. Id.4 Unicorn claims that, under

that agreement, it paid Bloomberg $625,000 to serve as a “lead sponsor” of five Bloomberg

events. Id. ¶ 18. But see Socialfix Reply 56.1 ¶ 18. It also claims that it spent another $75,000

on advertising and running commercials on Bloomberg. Unicorn 56.1 ¶ 19. But see Socialfix

56.1 ¶ 19.5 Unicorn viewed its relationship with Blomberg as essential to the show’s

development. Unicorn 56.1 ¶ 20. And much of the work that Socialfix and Unicorn did during

their relationship sought to promote Unicorn and the show at the Bloomberg events. Id. ¶ 21; see

Socialfix Reply 56.1 ¶ 21 (admitting that the parties worked toward this end, but stating that

Unicorn’s evidence does not specify how much of such work was undertaken for that purpose).


4
  As discussed more fully below, Socialfix objects to Unicorn’s reliance upon the terms of this
agreement because, despite Socialfix’s discovery requests, Unicorn has never produced the
agreement itself. See, e.g., Socialfix Reply 56.1 ¶ 17. Solely to provide context for the parties’
claims, the Court relies on the declarations and testimony of witnesses to describe what Unicorn
contends were the terms of that agreement. As explained below, the Court agrees with Socialfix
that Unicorn may not rely on the supposed contents of a written agreement that no party has
produced.
5
  Socialfix also objects to Unicorn’s evidence as to this purported expenditure because Unicorn’s
witnesses did not mention this sum until discovery had closed, when a Unicorn witness did so in
a declaration submitted in support of Unicorn’s summary judgment positions. Socialfix Reply
56.1 ¶ 19. The Court addresses these objections more fully below. Its account here is intended
solely to present Unicorn’s contentions in full.


                                                 6
           Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 7 of 48




               5.      Socialfix’s Work Between October 2017 and October 2018

       Between October 2017 and October 2018, the parties “developed and maintained a

‘business relationship’” through which Socialfix provided a variety of services to Unicorn.

Socialfix 56.1 ¶ 17; JSF ¶ 9. Each agrees, in general, as to the services Socialfix performed.

Those included:

              Participation in the creation of television show “concepts and treatments”;6

              Introduction of Unicorn to individuals at EisnerAmper, an accounting firm;

              Introduction of Unicorn to potential investors;

              Creation of relationships with equity crowdfunding portals;

              Generation of sales commitments for the show;

              Design and creation of investor pitch pages, Unicorn business cards, PowerPoint
               presentations for display at Unicorn events, and giveaway packaging;

              “A host” of graphic-design related services;

              Staffing of employees at Unicorn events;7

              Organization of casts and callbacks to retain potential hosts for the show;

              Site walkthroughs and selections for filming; and

              Creation of ideas for other shows Unicorn might produce.

See Socialfix 56.1 ¶ 26; Unicorn Reply 56.1 ¶ 26.




6
  Unicorn disputes this fact, but only on the basis that Socialfix did not perform this service
alone; Unicorn and others also helped. See Unicorn Reply 56.1 ¶ 26(a); Jayaram Decl., Ex. C
(“Gelinas Tr.”) at 93. Because Socialfix states only that it “participat[ed] in” this service, there
is no genuine dispute of fact. See Socialfix 56.1 ¶ 26(a).
7
 Unicorn notes that it did not request such services from Socialfix. Unicorn Reply 56.1 ¶ 26(k).
But Gelinas testified that Unicorn accepted those services and did not turn them away. Gelinas
Tr. at 108.
                                                  7
         Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 8 of 48




       The parties disagree, however, on one aspect of Socialfix’s services.8 Socialfix claims

that its services included “[d]esigning and creating Unicorn’s branding and logo.” Socialfix 56.1

¶ 26(o). Unicorn admits that Socialfix participated in that design process, but asserts that

Unicorn also participated. Unicorn Reply 56.1 ¶ 26(o). The evidence the parties cite on this

point supports Socialfix’s position. Gelinas testified that it was solely Socialfix that created

Unicorn’s logo. See Gelinas Tr. at 128 (“Q. [Who] created that brand name logo, Socialfix? A.

We paid SocialFix to create the marketing and logo, and we paid them, with invoice. Q. All I’m

asking is who created it? A. SocialFix.”). And Bodik, although first claiming at his deposition

that “a combination of us and SocialFix” created the logo, when pressed, admitted that “SocialFix

was doing the design” and that Unicorn merely provided “examples of how we wanted it to look.”

Jayaram Decl., Ex. D (“Bodik Tr.”) at 84–85.

       Over the course of the parties’ relationship, Unicorn repeatedly recognized the import

and quality of Socialfix’s work. Gelinas testified that Socialfix was a “significant contributor to

Unicorn’s effort” related to The Unicorn. Gelinas Tr. at 89–90. In April 2018, Bodik told

Krysinski that Socialfix had “played a critical role to getting us where we are today.” Bodik Tr.

at 81–82. Gelinas confirmed that, and added that, as of September 2018, he viewed Unicorn as

“critical to getting Unicorn to where it was at that point.” Gelinas Tr. at 110. Similarly, in

September 2018, Bodik texted Tateossian that Socialfix had “legitimized us and brought in real

sales and a brand.” Socialfix 56.1 ¶ 40. At his deposition, he explained that he sent that text to




8
 As discussed more fully below, the parties also vigorously dispute the relevance and reliability
of a number of invoices that Socialfix sent Unicorn in October 2018, as their relationship
unraveled. See, e.g., Socialfix 56.1 ¶ 27; Unicorn Reply 56.1 ¶ 27. Those invoices—which
Tateossian admits to creating retroactively in fall 2018 and to being essentially “estimates” or
“ballpark” figures—purport to capture, hourly, all services that Socialfix had provided to
Unicorn but for which it had not been paid. Socialfix 56.1 ¶ 27; Tateossian Tr. at 164, 178.
                                                  8
         Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 9 of 48




let Tateossian know that she “did a wonderful job” and that Socialfix “absolutely helped with the

branding of [The Unicorn], with the logo and getting it out there.” Bodik Tr. at 180–81; see also

id. at 180 (“[T]here is no doubt that we enjoyed the work that was done with the logo . . . .”).

More prosaically, Bodik testified that Socialfix had upheld its end of the bargain, met its

deadlines, and “provided value to Unicorn.” Socialfix 56.1 ¶¶ 20–22. All in all, both Gelinas

and Bodik testified that they were satisfied with the services Socialfix had provided to Unicorn

during their year working together. See id. ¶ 23; Bodik Tr. at 82–83; Gelinas Tr. at 65–66.

Neither party has cited evidence that, at any point between September 2017 and September 2018,

Unicorn expressed or believed that Socialfix was providing less than the services the two

companies had agreed upon.

               6.      Unicorn’s and Socialfix’s Expectations of Compensation

       Unicorn and Socialfix “mutually understood” that Unicorn would compensate Socialfix

for its services. Socialfix 56.1 ¶ 29; Unicorn Reply 56.1 ¶ 29. And, they agree, in broad strokes,

as to the form that payment was to have taken. “Throughout the partnership between Socialfix

and Unicorn, the parties understood that Socialfix would eventually be paid in equity.” Unicorn

56.1 ¶ 42. Unicorn also states that “[w]hile the parties anticipated that Socialfix would primarily

receive payment through a grant of equity in Unicorn, at the early stage of the relationship,

Unicorn agreed to compensate Socialfix in cash for performing the limited services spelled out in

the MOU.” Id. ¶ 8. Socialfix agrees with that characterization. Socialfix Reply 56.1 ¶ 8

(“Response: Admit.”). It also notes that its relationship with Unicorn was unlike its relationship

with other clients, and was more “like a partnership.” Tateossian Tr. at 128. Tateossian testified

that she expected to receive 1.25 million shares of Unicorn stock for her participation in that

partnership. Id.



                                                 9
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 10 of 48




       The parties dispute, however, Socialfix’s claims to have expected cash payments of

roughly $75,000 per month, per the estimated budget in the MOU. See Socialfix Reply 56.1 ¶ 9.

Unicorn contends that the only cash payments that either party contemplated were limited

payments for discrete services set out in the MOU, including videos for some of the on-boarded

companies, social-media services, print advertising, and a “Real Estate Sizzle Reel.” MOU at 1.

Any other compensation, Unicorn maintains, was to take the form of equity. See Unicorn Reply

56.1 ¶ 37. And, according to Unicorn, contemporaneous invoices from between late 2017 and

early 2018 confirm that it made those few cash payments. See id.; Weiner Decl., Ex. H (“Cash

Invoices”) at 2 (October 26, 2017 payment of $5,500 for photography, video production, and

makeup); id. at 3 (December 5, 2017 payment of $5,000 for video production and makeup); id.

at 4 (March 30, 2018 payment of $5,000 for marketing); see also id. at 5 (reimbursement to

Socialfix for $1,502.48). According to Gelinas, one of the initial $5,000 payments from Unicorn

to Socialfix compensated it for “all of the branding logo creation.” Gelinas Tr. at 49.

       Those payments, totaling roughly $17,000, were all that Socialfix ever received from

Unicorn. See Socialfix Reply 56.1 ¶ 10; Unicorn Reply 56.1 ¶ 37. Unicorn never provided

Socialfix with any equity interest in Unicorn. See Socialfix 56.1 ¶ 31; Unicorn Reply 56.1 ¶ 31.

               7.     Breakdown of Unicorn and Socialfix’s Relationship

       For reasons that the summary judgment record leaves largely unexplained, in late

September 2018 Unicorn internally decided to end its relationships with various contractors,

including Socialfix. Weiner Decl., Ex. H ¶ 10; see Socialfix 56.1 ¶ 43. Nevertheless, Socialfix

contends, Unicorn continued to “string [Socialfix] along,” allowing it to keep working for

Unicorn on the understanding that the two were still in a business relationship. Socialfix 56.1

¶ 44; see Weiner Decl., Ex. O at 1 (September 15, 2018 text message from Bodik to Tateossian



                                                10
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 11 of 48




assuring Tateossian that “[n]obody has a problem with You or Socialfix”); Tateossian Tr. at 155

(“I was never told to stop working either. So I continued to work.”).

       By late September 2018, although it had not been told as much by Unicorn, Socialfix

became suspicious that it was being pushed out of the relationship and would not be paid for the

services it had provided. Socialfix 56.1 ¶ 45; see Tateossian Tr. at 154 (“They began doing

covert things that indicated to me that they were going to be either getting rid of me, replacing

me with another agency that can work for them for free. They were taking all of my work and

repurposing it for whatever they needed to do with it, and they were going to cut me out of the

deal.”); Tateossian Tr. at 154–55 (“[I]t became clear to me that they were never going to sign

their stock agreement. I asked for it multiple times.”).9

                       a.      Socialfix’s Trademark Application

       Apparently to protect what she viewed as her rights to the Unicorn logo that Socialfix had

designed for Unicorn, on October 3, 2018, Tateossian applied for the mark “UNICORN” with

the U.S. Patent and Trademark Office (“USPTO”). See Jayaram Decl., Ex. N (“Trademark

App.”). Unicorn characterizes this application as fraudulent. It argues that Tateossian filed the

application knowing that Unicorn was, at the time, using the mark in commerce. Unicorn 56.1

¶¶ 48–51. Socialfix denies that the application was fraudulent. It maintains that, acting on the

advice of counsel and other advisers, Tateossian believed that she owned the mark given that

Socialfix designed the logo and, in her view, had not been paid in full for that work. Socialfix

Reply 56.1 ¶¶ 48–51. Tateossian later withdrew the application. See Tateossian Tr. at 123.




9
 Although this fact does not appear material, Unicorn alleges, and Socialfix does not deny, that
Tateossian somehow obtained access to internal Unicorn emails in October 2018 and confirmed
her fears that Unicorn intended to end its relationship with Socialfix. Unicorn 56.1 ¶¶ 28–29;
Socialfix Reply 56.1 ¶¶ 28–29.
                                                 11
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 12 of 48




                       b.      Socialfix’s October 9, 2018 Demand Letter

       On October 9, 2018, counsel for Socialfix sent a demand letter to Unicorn seeking

payment for services rendered. JSF ¶ 10; Socialfix 56.1 ¶ 47; see Jayaram Decl., Ex. I (“Oct. 9

Ltr.”). Unicorn calls the letter a “shake down.” Unicorn 56.1 ¶ 31. Socialfix contends that its

letter was intended only to secure compensation for services rendered. Socialfix Reply 56.1

¶ 31. That letter alleged that, although Unicorn had originally agreed to pay Socialfix $75,000

per month for its services, “[o]ver the course of the past year,” the parties had also agreed that

Unicorn would issue Socialfix “1,250,000 shares or the equivalent percentage of value in the

Unicorn to Socialfix” in exchange for its services. Oct. 9 Ltr. at 1. The letter also alleged that

Unicorn had repeatedly confirmed its commitment to execute a shareholder purchase agreement

granting Socialfix equity in Unicorn, but had failed to do so, or to compensate Socialfix in any

other way. Id. at 2. Socialfix’s letter demanded $1,651,693.04 in cash payment. Id. at 3.

       In support, the letter attached dozens of invoices, purporting to back up the $1.7 million

figure the letter demanded. See Unicorn 56.1 ¶¶ 34–45; Weiner Decl., Ex. G (“Socialfix

Invoices”). Socialfix had not previously sent these invoices to Unicorn, and Unicorn had never

agreed to the rates set forth therein. Unicorn 56.1 ¶ 35; see Socialfix 56.1 ¶ 35. Unicorn

disputes the invoices’ accuracy and reliability. Unicorn 56.1 ¶¶ 27–28. Asked whether the

invoices reflected any services that Socialfix did not provide, Gelinas testified, “I can’t answer

that.” Gelinas Tr. at 58 (“Q. So you don’t know one way or another whether or not they did

provide these service[s]? A. Correct.”). Bodik testified that “that thick set of invoices with those

inflated prices and hours, we believed that that was a shakedown.” Bodik Tr. at 192–93. But

when asked about the services themselves, Bodik was unable to identify any listed work that

Socialfix had not actually completed. See id. at 80 (“I have no reason to believe that they would

falsify any work done in here.”).

                                                  12
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 13 of 48




       Tateossian admitted that Socialfix created the invoices—which purport to reflect services

provided between October 2017 and September 2018—in September 2018, and that none were

created contemporaneously with the work they described. See Tateossian Tr. at 156 (Q. “And

then when you didn’t receive the stock, you went back and created these invoices? A. Yes.”).

She also conceded that each invoice provides only “an estimate,” or “a ballpark what it costs.”

Id. at 164, 178. Some invoices bill for more than 24 hours by Tateossian in a single day. See id.

at 161–62. Others took “an estimation of an average [] month” and spread it out over each day

that month in equal amounts. Id. at 178. Tateossian conceded that she does not “think they are

correct,” but explained that the invoices were incorrect only in that “a lot is missing from the

invoices” because they left out work that Socialfix likely provided. Id. at 160.

       The October 9 letter also asserted Socialfix’s rights in certain “property,” warning that

“all content, digital materials, marketing materials, logos, brand materials and/or other

information and/or materials created by Socialfix are solely and exclusively Socialfix’s

property.” Oct. 9 Ltr. at 3. It demanded that Unicorn cease and desist using and displaying that

property until Unicorn paid the alleged $1.7 million debt. Id.

                       c.      Unicorn’s October 15, 2018 Response

       On October 15, 2018, Unicorn responded to Socialfix’s letter. See JSF ¶ 11; Socialfix

56.1 ¶ 50; Weiner Decl., Ex. R (“Oct. 15 Ltr.”). Its response called Socialfix’s claim to more

than one million shares in Unicorn “remarkable,” characterized the letter as “shaking down”

Unicorn, and denied that Unicorn owed Socialfix anything. Oct. 15 Ltr. at 2 (“While Unicorn

remains open to discussing an arrangement whereby Socialfix is provided with equity in

exchange for the provision of ongoing services once the show is produced, there is no such

agreement in place, and thus your claim to the equity is completely without merit.”).



                                                 13
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 14 of 48




       Unicorn also denied that Socialfix owned any intellectual property related to The

Unicorn, including the Unicorn logo. Id. at 3. The letter claimed that “Unicorn paid $5,000.00

for Socialfix’s development of the logo and related items.” Id.

                       d.      Socialfix’s October 25, 2018 Reply

       On October 25, 2018, Socialfix’s counsel replied by letter. JSF ¶ 12; Socialfix 56.1 ¶ 52;

Weiner Decl., Ex. S (“Oct. 25 Ltr.”). The letter reiterated Socialfix’s claim of entitlement to

payment for past services rendered and again demanded $1.7 million in cash compensation.

Oct. 25 Ltr. at 2. It also reiterated its threats about the Unicorn branding and intellectual

property. Id. at 3. Claiming ownership of all such materials, Socialfix demanded that Unicorn

prove otherwise by the next day, or else Socialfix would “be forced to take legal action and

notify all third parties who are publishing its works to cease and desist from doing so.” Id. That

evening, Unicorn’s counsel responded by email, stating that Unicorn (1) had learned of

Tateossian’s allegedly fraudulent trademark application; (2) considered Socialfix’s warning

about third parties to evince an intent to tortiously interfere with Unicorn’s business

relationships; and (3) would be unable to respond to Socialfix’s demand for proof of ownership

over the brand materials by the next day, and would instead respond the next week. Weiner

Decl., Ex. T (“Oct. 25 Email”).

               8.      Socialfix’s October 28, 2018 Cease-and-Desist Letter to Bloomberg

       On October 30, 2018, Unicorn was scheduled to serve as the sole paid sponsor for a

“bespoke crowdfunding event” with Bloomberg (the “Future of Crowdfunding Event”) to

promote The Unicorn. Unicorn 56.1 ¶ 25. Unicorn claims that this event was to take place

pursuant to its sponsorship agreement with Bloomberg, and that it had paid $150,000 to serve as

the event’s sole sponsor, to promote the show and its brand. See id. ¶ 61.



                                                 14
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 15 of 48




       On October 28, 2018, two days before the event, Socialfix, following through on its

October 25 threat, sent Bloomberg a cease-and-desist letter. JSF ¶ 12; Socialfix 56.1 ¶ 56; see

Weiner Decl., Ex. U (“Bloomberg Ltr.”).10 That letter stated that Socialfix had registered the

Unicorn mark with the USPTO, was the owner of that mark, and that Bloomberg and Unicorn

were unauthorized to use or display the mark. Bloomberg Ltr. at 1–2. It advised Bloomberg that

any display of the mark would support trademark infringement, dilution, unfair competition, and

other liability. Id. at 2. Finally, it demanded that Bloomberg cease and desist from any further

use or display of the mark, and provide written confirmation to that effect by October 30, 2018—

the date of the Future of Crowdfunding Event. Id.

       The evidence about Socialfix’s motives for sending this letter is as follows. Tateossian

testified that, when she sent the letter, she believed that she owned the UNICORN mark and had

a right to protect it. Socialfix 56.1 ¶ 58. Krysinski testified otherwise. He stated that the letter

was “an attempt to have them [Unicorn] come back to the table and let us [Socialfix] know what

the hell was going on.” Id. ¶ 57. “[W]e thought, we’ve called, we’ve e-mailed, we’ve sent a

legal letter following invoices to say, guys, do you not understand what you’re doing right now,

we have a promise that you are now completely blowing up, come back and talk to us.”

Krysinski Tr. at 35–36; see id. at 36 (asked the reason for the letter, he testified “[b]ecause they

did not respond to the initial claim we were going to do that, which meant they had no intention

of calling us about this.”); id. at 42 (Socialfix sent letter to Bloomberg “to get Mr. Gelinas and

Mr. Bodik to pick up the phone . . . . I don’t know what else we could have done . . . .”).

Although he equivocated slightly on the point, Krysinski also confirmed that Socialfix did not in




10
  Socialfix sent a similar letter to a company called Variety. That letter does not appear
pertinent to the instant motions. See, e.g., Krysinski Tr. at 44.
                                                 15
         Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 16 of 48




fact intend to sue Bloomberg if it flouted the letter. See id. at 44 (“Q. Were you intending on

suing Bloomberg and Variety if they didn’t cease and desist? A. No. . . . [C]an I retract on the

previous statement to say, I believe when you file a cease and desist, if they proceeded to

actually use the logo, the intention of that was to carry forward with whatever the promise was,

but that is at the discretion of us at the point as to whether or not to do that . . . . [Y]ou’re

predicting legal conclusion to say that we were going to sue afterwards, I say absolutely not. I

don’t think we would have, but I understood the threat was to . . . get the other parties to engage.”).

        After receiving Socialfix’s cease-and-desist letter, Bloomberg removed all Unicorn

branding from the Future of Crowdfunding event. Unicorn 56.1 ¶ 60. Thus, according to

Unicorn, it paid Bloomberg $150,000 to be the sole sponsor at the event but lost all or most of

the benefit of that investment. Id. ¶ 61; see Gelinas Tr. at 152; Bodik Tr. at 157 (“We weren’t

able to use our logo, anything on the marketing side sending out to their people. Nothing was

branded with unicorn, so that was detrimental.”).11

                9.      Fallout with Bloomberg

        After October 30, 2018, Unicorn’s relationship with Bloomberg deteriorated. Gelinas

testified that the relationship became “[t]enuous, to say the least” in the wake of the letter.

Gelinas Tr. at 133. He also attributed that decline to damage caused by Socialfix. See id. at 136

(“Q. How was it damaging? A. Relationships that we had built from an investment of time from

Bloomberg, their team, not returning calls, not returning e-mails . . . It was damaging big



11
   Socialfix recognizes that Gelinas and Bodik each testified about the harm to Unicorn from
Bloomberg’s decision to remove Unicorn branding from the Future of Crowdfunding Event. But
it emphasizes that Unicorn has not adduced “document or tangible evidence” corroborating this
harm. See Socialfix Reply 56.1 ¶¶ 60–61. This argument, of course, elides the fact that the
testimony of a witness with personal knowledge is competent to establish such points; evidence
need not be in tangible or documentary form. And Socialfix does not contend that Gelinas or
Bodik lack personal knowledge on these points. See Fed. R. Evid. 602.
                                                   16
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 17 of 48




time.”). Bodik testified similarly, noting that “[i]t’s more of a cold relationship, even though

there still is some sort of a relationship. It’s been affected tremendously.” Bodik Tr. at 155.

       The parties dispute the effect of Socialfix’s cease-and-desist letter. Socialfix notes, for

example, that as of Gelinas’s deposition, Bloomberg had not yet expressly confirmed that it

would not run The Unicorn. Socialfix 56.1 ¶ 64. Unicorn, however, has since provided a

declaration from Bodik stating that Bloomberg now “is no longer working with Unicorn in any

capacity,” and that “Unicorn has been forced to start over by trying to find a new network.”

Unicorn Reply 56.1 ¶ 64; see Weiner Decl., Ex. G (“Bodik Decl.”) ¶ 21. Socialfix also argues

that Unicorn has not adduced evidence of Bloomberg’s views on this matter, and has offered

only hearsay to support its contentions that Bloomberg ceased working with Unicorn because of

Socialfix’s letter. See Socialfix 56.1 ¶¶ 69–70. Socialfix theorizes that the relationship between

the two may have broken down as a result of a summer 2018 incident in which Carl Heil, a

Unicorn co-founder, made an inappropriate comment to a Bloomberg employee, or for other

intervening reasons. Socialfix 56.1 ¶¶ 71–72. Unicorn counters that incident was a non-event,

and that the relationship between Unicorn and Bloomberg worsened immediately after

Socialfix’s October 2018 cease-and-desist letter. See, e.g., Unicorn Reply 56.1 ¶¶ 71–72; Bodik

Tr. at 153 (“The relationship with Bloomberg has been definitely impacted. . . . [W]hat was a

good relationship, immediately after the cease and desist, because of legal getting involved, it

was a huge detriment to our relationship . . . .”). Last, Socialfix contends that Unicorn and

Bloomberg continued to work together after the cease-and-desist letter was sent. Socialfix 56.1

¶ 73. Unicorn counters that, after the letter, it and Bloomberg carried out their remaining

contractual obligations to one another, but not more, and that Bloomberg has since stopped

working with Unicorn altogether. Unicorn Reply 56.1 ¶ 73.



                                                 17
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 18 of 48




       B.      Procedural History

       On October 31, 2018, Unicorn commenced this action by filing a complaint and a motion

for a preliminary injunction against Socialfix, Tateossian, and Ossian. See Compl. On

November 16, 2018, the Court entered a consent order, proposed by the parties, putting in place

preliminary injunctive relief to maintain the status quo pending final adjudication of the case.

Dkts. 24–25. On December 6, 2018, Socialfix filed its answer and counterclaims. Dkt. 27.

       On January 15, 2019, Unicorn moved for a more definite statement, and on January 16,

2019, Socialfix filed an amended answer and counterclaims. Dkts. 31–32. On January 30, 2019,

Unicorn moved to dismiss Socialfix’s counterclaims. Dkt. 34. On June 12, 2019, the Court

denied that motion. Dkt. 43. On June 26, 2019, Unicorn filed an answer to Socialfix’s

counterclaims. Dkt. 44.

       On October 23, 2019, Socialfix sought leave to file a third-party complaint against Bodik

and Gelinas on an alter-ego theory of liability. Dkt 52. Unicorn did not oppose that motion, on

the condition that no new fact discovery would ensue; the Court granted it on the same day.

Dkt. 53. On October 24, 2019, Socialfix filed the third-party complaint. Dkt. 54.

       On December 17, 2019, with discovery complete, the Court held a pre-motion

conference. On December 20, 2019, Bodik and Gelinas answered the third-party complaint.

Dkt. 70. On January 15, 2020, the parties filed a joint statement of undisputed material facts.

See JSF. On March 6, 2020, Socialfix filed a motion for partial summary judgment, Dkt. 75; a

memorandum of law in support, Socialfix Mem.; a Local Rule 56.1 Statement, see Socialfix

56.1; and the declaration of Joshua L. Weiner, Esq., with accompanying exhibits. On March 18,

2020, Unicorn filed a cross-motion for partial summary judgment and opposition to Socialfix’s

partial motion, Dkt. 80; a memorandum of law in support, Dkt. 81 (“Unicorn Mem.”); a counter-

statement to Socialfix’s Local Rule 56.1 Statement, see Unicorn Reply 56.1; its own Local Rule

                                                18
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 19 of 48




56.1 Statement in support of its motion, see Unicorn 56.1; and the declaration of Vivek Jayaram,

Esq., with accompanying exhibits. On April 15, 2020, Socialfix filed a response in further

support of its motion and in opposition to Unicorn’s motion, Dkt. 88 (“Socialfix Resp.”); a

counter-statement to Unicorn’s Local Rule 56.1 Statement, see Socialfix Reply 56.1; and

Weiner’s reply declaration, with accompanying exhibits. On April 29, 2020, Unicorn filed a

reply in further support of its motion, Dkt. 91 (“Unicorn Reply”), and Jayaram’s reply

declaration.

II.     Legal Standard

        To prevail on a motion for summary judgment, the movant must “show[] that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The

movant bears the burden of demonstrating the absence of a question of material fact. In making

this determination, the Court must view all facts “in the light most favorable” to the non-moving

party. Holcomb v. Iona Coll., 521 F.3d 130, 132 (2d Cir. 2008).

        If the movant meets its burden, “the nonmoving party must come forward with

admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary

judgment.” Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008). “[A] party may

not rely on mere speculation or conjecture as to the true nature of the facts to overcome a motion

for summary judgment.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted).

Rather, to survive a summary judgment motion, the opposing party must establish a genuine

issue of fact by “citing to particular parts of materials in the record.” Fed. R. Civ. P. 56(c)(1)(A);

see also Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009).

        “Only disputes over facts that might affect the outcome of the suit under the governing

law” will preclude a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

                                                  19
         Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 20 of 48




477 U.S. 242, 248 (1986). In determining whether there are genuine issues of material fact, a

court is “required to resolve all ambiguities and draw all permissible factual inferences in favor

of the party against whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236

(2d Cir. 2012) (quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)).

III.    Discussion

        Each side has moved for summary judgment on a subset of claims. The Court first

addresses the motions addressed to Unicorn’s claims, and then those addressed to Socialfix’s

counterclaims.

        Unicorn has brought claims for (1) false designation of origin under the Lanham Act;

(2) tortious interference with business relations under New York common law; and (3) deceptive

acts and practices under N.Y. Gen. Bus. L. § 349. All three are at issue here. Socialfix has moved

for summary judgment on the second and third, arguing that there is insufficient evidence to

permit a reasonable jury to find for Unicorn on either. Unicorn has moved for summary

judgment on its Lanham Act claim and for summary judgment (though solely as to liability) on

its tortious interference claim.

        Socialfix has brought counterclaims for (1) breach of contract; (2) unjust enrichment;

(3) quantum meruit; and (4) promissory estoppel. The second and third counterclaims are

implicated by the pending motions. Socialfix has moved for summary judgment on each, though

solely as to liability; it concedes that disputes of material fact as to the value of the services it

provided to Unicorn preclude summary judgment as to damages. Unicorn has not moved for

summary judgment on any of Socialfix’s counterclaims.

        The Court addresses these arguments in turn.




                                                   20
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 21 of 48




       A.      Unicorn’s Claims

               1.       False Designation of Origin

       Unicorn’s claim for false designation of origin is under Section 43(a) of the Lanham Act,

which provides:

       Any person who, on or in connection with any goods or services, or any container
       for goods, uses in commerce any word, term, name, symbol, or device, or any
       combination thereof, or any false designation of origin, false or misleading
       description of fact, or false or misleading representation of fact, which—

               (A) is likely to cause confusion, or to cause mistake, or to deceive as to the
               affiliation, connection, or association of such person with another person,
               or as to the origin, sponsorship, or approval of his or her goods, services, or
               commercial activities by another person . . .

       shall be liable in a civil action . . . .

15 U.S.C. § 1125(a)(1).

       A plaintiff must, as a “threshold burden,” “show ‘use in commerce’ as an element of an

infringement claim.” Kelly-Brown v. Winfrey, 717 F.3d 295, 305–06 (2d Cir. 2013) (citing 15

U.S.C. §§ 1114, 1125(a)(1)); Rescuecom Corp. v. Google Inc., 562 F.3d 123, 127 (2d Cir. 2009)

(plaintiffs must show “defendant has made ‘use in commerce’ of the plaintiff’s trademark as the

term ‘use in commerce’ is defined in 15 U.S.C. § 1127”). In addition, to prevail, a plaintiff

“must show, first, that he or she has a valid mark that is entitled to protection, and, second, that

the defendant’s actions are likely to cause confusion as to the origin or sponsorship of the

defendant’s goods.” See LVL XIII Brands, Inc. v. Louis Vuitton Malletier S.A., 209 F. Supp. 3d

612, 649 (S.D.N.Y. 2016) (citing Christian Louboutin S.A. v. Yves Saint Laurent Am. Holdings,

Inc., 696 F.3d 206, 224 (2d Cir. 2012)).

       In pursuing summary judgment, Unicorn argues that there is no genuine dispute that (1) it

owns the Unicorn mark, a protected trademark; and (2) Socialfix’s submission of an allegedly

fraudulent trademark application and sending of the cease-and-desist letter to Bloomberg were

                                                   21
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 22 of 48




likely to cause confusion between the marks. Socialfix does not contest the validity of the

Unicorn mark. But it responds that Unicorn has not made a threshold showing of a use “in

commerce” by Socialfix, and that genuine disputes of material fact preclude summary judgment

as to likelihood of confusion.

       For the following reasons, the Court holds with Socialfix and denies Unicorn’s summary

judgment motion on its Lanham Act claim.

       Summary judgment for Unicorn is unwarranted on this claim because there are, at a

minimum, genuine issues of material fact as to whether Socialfix ever used the Unicorn mark in

commerce. Unicorn must show that the “defendant has made ‘use in commerce’ of the

plaintiff’s trademark as the term ‘use in commerce’ is defined in 15 U.S.C. § 1127.” Rescuecom,

562 F.3d at 127.12 Under that provision:

       The term ‘use in commerce’ means the bona fide use of a mark in the ordinary
       course of trade, and not made merely to reserve a right in a mark. For purposes of
       this chapter, a mark shall be deemed to be in use in commerce—

               (1) on goods when—




12
   In fact, as the Second Circuit explained in a lengthy “Appendix” to its Rescuecom decision,
there are good reasons to doubt that Congress intended § 1127’s definition of “use in commerce”
to apply in the infringement context, rather than solely in the context of registration of marks.
See Rescuecom, 562 F.3d at 131–41 (noting, inter alia, that the requirement of a “bona fide use”
leads to absurd results in the infringement context and that the authors of the original panel
decision applying § 1227 to infringement claims agreed with that assessment). But that
Appendix is self-described “dictum and not a binding opinion of the court,” id. at 140, and the
Circuit has not overruled its precedent holding that § 1227 applies to all Lanham Act claims. See
Can’t Live Without It, LLC v. ETS Express, Inc., 287 F. Supp. 3d 400, 414–15 (S.D.N.Y. 2018)
(citing 1-800 Contacts, Inc. v. WhenU.Com, Inc., 414 F.3d 400, 407 (2d Cir. 2005)). This
doctrinal debate is of no moment here. The Rescuecom Appendix concluded that, were it not
bound by precedent, the panel likely would have resolved the confusing situation presented by
§ 1227 by treating the second, but not the first, sentence of the “use in commerce” definition as
applicable to infringement claims. Applying that standard would yield the same result that the
Court reaches here.
                                               22
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 23 of 48




                   (A) it is placed in any manner on the goods or their containers or the
                      displays associated therewith or on the tags or labels affixed thereto,
                      or if the nature of the goods makes such placement impracticable,
                      then on documents associated with the goods or their sale, and

                   (B) the goods are sold or transported in commerce, and

               (2) on services when it is used or displayed in the sale or advertising of
                   services and the services are rendered in commerce, or the services are
                   rendered in more than one State or in the United States and a foreign
                   country and the person rendering the services is engaged in commerce
                   in connection with the services.

15 U.S.C. § 1227. Here, Unicorn cites three actions by Socialfix that ostensibly satisfy this

element: (1) Socialfix’s attempt to register the Unicorn mark with the USPTO; (2) Socialfix’s

sending the cease-and-desist letter to Bloomberg; and (3) Socialfix’s representations in its

USPTO application and in this litigation that it used the Unicorn mark in commerce. Far from

clearly establishing this element, it is doubtful that any of those actions constitutes a “use in

commerce.”

       First, Socialfix’s trademark application falls outside the scope of a “use in commerce” as

defined in § 1227. Such an application seeks “merely to reserve a right in a mark,” and does not

involve goods or services sold or rendered in commerce. Id.; see Omega S.A. v. Omega Eng’g,

Inc., 396 F. Supp. 2d 166, 174 (D. Conn. 2005) (“Neither the application for a trademark

registration nor the existence of a pending trademark application give rise to a claim of

trademark infringement or false designation of origin.”); Macia v. Microsoft Corp.,

152 F. Supp. 2d 535, 539 (D. Vt. 2001) (“The only alleged use of the mark is Intuit’s filing of an

ITU trademark application. Unless and until Intuit uses the mark in the course of trade, to

identify actual goods for sale or transport, it cannot be subject to suit for trademark infringement

under § 1125(a).”) (collecting cases). Unicorn has not pointed to countervailing authority. See

Unicorn Reply at 8–9.


                                                  23
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 24 of 48




       Second, for similar reasons, the October 28, 2018 cease-and-desist letter was not a “use

in commerce” of the Unicorn mark. Sending that letter was not in Socialfix’s “ordinary course

of trade,” and did not relate to a sale of goods or to the sale or advertising of any services that

Socialfix rendered in commerce. 15 U.S.C. § 1227. Unicorn has cited no authority to the effect

that sending a cease-and-desist letter, absent other evidence of use, can constitute a “use in

commerce” under the Lanham Act. See Unicorn Reply at 8–9.

       Perhaps recognizing that the above two uses are unlikely to meet its burden under

§§ 1125 and 1127 of the Lanham Act, Unicorn’s reply shies away from these allegations. See id.

at 8–9. Instead, it focuses on a single admission in Socialfix’s reply to Unicorn’s Local Rule

56.1 statement. Id. There, Unicorn asserted that Socialfix “claimed to have used the mark in

commerce up until the point of sending” the October 9, 2018 letter, Unicorn 56.1 ¶ 56, citing in

support Tateossian’s deposition testimony that “I did use the Unicorn mark as part of Unicorn,”

Tateossian Tr. at 243–44. Socialfix’s response to that statement was: “Admit.” Socialfix

Reply 56.1 ¶ 56. Unicorn argues that this statement unavoidably establishes the “use in

commerce” element of its Lanham Act claim. That is wrong for at least two reasons. First, the

Local Rule 56.1 paragraph at issue stated only that Socialfix “claimed to have used the mark in

commerce.” Unicorn 56.1 ¶ 56 (emphasis added). Even accepting that fact as undisputed,

Socialfix’s claim does not establish that Socialfix did use the mark in commerce. Second,

Tateossian’s deposition testimony does not say quite what Unicorn represents. She attested only

that she used the mark in the context of her work with Unicorn. She said nothing about any “use

in commerce”—a statutory term of art—or otherwise answer that legal question. Tateossian Tr.

at 243–44.




                                                  24
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 25 of 48




       The record presented to the Court, in sum, far from establishing this element, appears to

lack any actual evidence showing that Tateossian or Socialfix used the Unicorn mark in

commerce as the Lanham Act defines that term. Because the only motion on this claim is

Unicorn’s, the Court has no occasion to resolve whether a summary judgment motion by

Socialfix on this claim would have prevailed. For now, the Court need hold only that, viewing

the evidence presented in the light most favorable to Socialfix, there is at least a genuine dispute

about whether Socialfix’s use of the Unicorn mark could support liability for false designation of

origin. The Court therefore denies Unicorn’s motion for summary judgment on that claim.13

               2.      Tortious Interference with Business Relations

       Each party has moved for summary judgment, in whole or part, on Unicorn’s claim for

tortious interference with business relations under New York law.14 “To state a claim for this

tort under New York law, four conditions must be met: (1) the plaintiff had business relations

with a third party; (2) the defendant interfered with those business relations; (3) the defendant

acted for a wrongful purpose or used dishonest, unfair, or improper means; and (4) the

defendant’s acts injured the relationship.” Catskill Dev., LLC v. Park Place Ent. Corp., 547 F.3d

115, 132 (2d Cir. 2008). “While a defendant’s commission of a ‘crime or an independent tort’

clearly constitutes wrongful means, such acts are not essential to find wrongful means.” Id.

(quoting Carvel Corp. v. Noonan, 3 N.Y.3d 182, 189 (2004)); see Hannex Corp. v. GMI, Inc.,

140 F.3d 194, 206 (2d Cir. 1998).


13
   The parties separately dispute whether Unicorn’s evidence as to the likelihood of customer
confusion suffices to entitle it to summary judgment. Having denied Unicorn’s motion based on
the threshold requirement of a use in commerce, the Court does not have occasion to address the
likelihood of confusion. Were this claim to proceed to trial, the Court would benefit from a more
fulsome development of the evidence on that element than has been provided to date.
14
  The parties’ briefs assume that New York law governs this case. That suffices to establish the
applicable choice of law. See Arch Ins. Co. v. Precision Stone, Inc., 584 F.3d 33, 39 (2d Cir. 2009).
                                                 25
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 26 of 48




       Only the last two elements are at issue. Unicorn seeks summary judgment, solely as to

liability, on this claim. It argues that there is no genuine dispute that Unicorn had a business

relation with Bloomberg, which Socialfix knew of and wrongfully interfered with by sending the

October 28, 2018 cease-and-desist letter.15 Socialfix also moves for summary judgment on this

claim. It does not dispute that Unicorn and Bloomberg had a business relationship about which

Socialfix knew. But it argues that Unicorn has not adduced evidence that Socialfix’s actions

proximately harmed that relationship. Socialfix also opposes Unicorn’s motion, arguing that

there are genuine disputes of material fact as to the wrongfulness of Socialfix’s actions.

       The Court denies both motions on this claim.

                       a.      Wrongfulness of Socialfix’s Actions

       To establish tortious interference with business relations under New York law, “the

plaintiff must show that defendant’s conduct was not ‘lawful’ but ‘more culpable.’” Carvel

Corp., 3 N.Y.3d at 190. Although “as a general rule,” a defendant’s conduct must amount to a

“crime or independent tort” to support liability for tortious interference with business relations,

an exception to this rule “has been recognized where a defendant engages in conduct for the sole

purpose of inflicting intentional harm on plaintiffs” or employs “wrongful means.” Id. at 190, 192

(emphasis added) (citation omitted); see, e.g., Medcalf v. Walsh, 938 F. Supp. 2d 478, 490

(S.D.N.Y. 2013); RFP LLC v. SCVNGR, Inc., 788 F. Supp. 2d 191, 196 (S.D.N.Y 2011).

Unicorn does not argue that Socialfix’s sole intention, when it sent its cease-and-desist letter to

Bloomberg, was to harm Unicorn. Instead, it argues that Socialfix acted through “improper or

wrongful means” in doing so. See Unicorn Mem. at 15–16; Unicorn Reply at 3.




15
  Unicorn concedes that material disputes of fact exist about the damages it sustained from that
interference.
                                                 26
         Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 27 of 48




        Even when a defendant’s sole purpose was not to injure the plaintiff, New York courts

have held that the use of “wrongful means” can support a claim for tortious interference. See,

e.g., Carvel Corp., 3 N.Y.3d at 192; see also Catskill Dev., 547 F.3d at 132 (third element of

tortious interference claim met where defendant used “dishonest, unfair, or improper means”).

Wrongful means “include physical violence, fraud or misrepresentation, civil suits and criminal

prosecutions, and some degrees of economic pressure.” Carvel Corp., 3 N.Y.3d at 191 (quoting

Restatement (Second) of Torts §§ 767 cmt. c, 768 cmt. e).

        “A baseless threat of litigation may constitute wrongful means.” Lombardo v. Dr. Seuss

Enters., L.P., No. 16 Civ. 9974 (AKH), 2017 WL 1378413, at *5 (S.D.N.Y. Apr. 7, 2017). But

that is true only in two circumstances: when (1) the defendant “‘has no belief in the merit of the

litigation,’ or (2) the defendant otherwise ‘institutes or threatens to institute litigation in bad

faith, intending only to harass the third parties and not to bring [its] claim to definitive adjudication.’”

Ace Arts, LLC v. Sony/ATV Music Publ’g, LLC, 56 F. Supp. 3d 436, 451 (S.D.N.Y. 2014)

(emphasis added) (quoting RFP, 788 F. Supp. 2d at 197); see Universal City Studios, Inc. v.

Nintendo Co., 797 F.2d 70, 75 (2d Cir. 1986).

        Depending on the evidence credited, a finder of fact could arrive at different conclusions

as to Socialfix’s motivation, or motivations, for sending the cease-and-desist letter. On one

hand, Socialfix co-founder Krysinski testified at length that Socialfix’s purpose in sending the

cease-and-desist letter was not to protect its rights in the UNICORN mark. Rather, he admitted,

the letter “was sent as an attempt to have [Unicorn] come back to the table and let us know what

the hell was going on . . . . [W]e have a promise that you are now completely blowing up, come

back and talk to us.” Krysinski Tr. at 35–36. Krysinski further testified that Socialfix did not

intend to follow through on its threat to sue Bloomberg. When asked, “[w]ere you intending on



                                                    27
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 28 of 48




suing Bloomberg . . . if they didn’t cease and desist?,” he responded: “No.” Id. at 44.16 On this

basis, Unicorn argues that Socialfix determinably had no intention of bringing its claim “to

definitive adjudication,” and that in sending the letter, it was acting “in bad faith, intending only

to harass” Bloomberg and Unicorn. Ace Arts, 56 F. Supp. 3d at 451; see Unicorn Reply at 3

(“Socialfix admits that the purpose of sending the [letter] was not a legitimate attempt to protect

its trademark rights.”).

        On the other hand, in her testimony, Tateossian supplied a contrary explanation about her

reasons for sending the letter. She testified that Bloomberg “needed to be informed that my IP

was stolen . . . [b]ecause they were using my work.” Tateossian Tr. at 85. She also testified that

she sent the letter because she “had to find a way to protect what was my work, my IP.” Id.

at 87; see id. at 88 (“Q. And do you still believe that [IP] was yours? A. Yes.”). Asked the basis

for her belief in her and Socialfix’s ownership of the UNICORN mark, she testified that

“[e]veryone [she] spoke to, everyone that [she] asked for consultation” told her that she had

rights to the mark. Id. at 88; see id. (identifying attorneys as well as “investors that I brought

into the venture, Tracy McWilliams, and other associates I spoke to.”).17



16
   Socialfix emphasizes that Krysinski quickly sought to walk back this statement by noting that,
in general, “when you file a cease and desist, if they proceed to actually use the logo, the
intention of that was to carry forward with whatever the promise was.” Krysinski Tr. at 44. But
he then reiterated that, although it was within Socialfix’s “discretion . . . at th[at] point,” in terms
of “predicting legal conclusion to say that we were going to sue afterwards[,] I say absolutely
not. I don’t think we would have, but I understood the threat was to, once again, get the other
parties to engage.” Id. at 44–45. Krysinski’s assembled testimony easily permits the finding
that, while Socialfix understood it theoretically could have sued Bloomberg, it did not have any
intention of doing so, and was seeking instead to prod Unicorn to engage with it over the
compensation to which Socialfix claimed entitlement.
17
  Unicorn objects to Socialfix’s use of what Unicorn construes as an advice-of-counsel defense,
given that Socialfix has invoked the attorney-client privilege throughout discovery. See Unicorn
Reply at 4–6. Unicorn is correct that Socialfix’s refusal to permit discovery into its attorney-


                                                   28
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 29 of 48




       The summary judgment record does not provide the Court a basis on which to choose

between these two strains of testimony, or to determine that Socialfix acted with dual motives.

Kessler v. Westchester Cnty. Dep’t of Soc. Servs., 461 F.3d 199, 206 (2d Cir. 2006) (“[A]t the

summary judgment stage the judge’s function is not himself to weigh the evidence and determine

the truth of the matter . . . .” (quoting Anderson, 477 U.S. at 249)). There is evidence sufficient

to support that Socialfix improperly used legal threats to achieve the unrelated goal of securing

payment for its prior services. But there is also evidence sufficient to support that Socialfix

genuinely sought to protect its rights in the UNICORN mark, even though those rights may have

ultimately proven illusory. Cf. Metrokane, Inc. v. Built NY, Inc., No. 06 Civ. 14447 (LAK)

(MHD), 2008 WL 11397767, at *31 (S.D.N.Y. Sept. 3, 2008) (in patent context, “the mere fact

that the [defendant] was mistaken in believing that there was merit to his assertion of

infringement is not tantamount to bad faith.” (citing Mikohn Gaming Corp. v. Acres Gaming,

Inc., 310 F.3d 1360, 1370–71 (Fed. Cir. 2002))). Viewing the evidence in the light most



client communications bars it from pursuing such a defense. See, e.g., E.G.L. Gem Lab Ltd. v.
Gem Quality Inst., Inc., 90 F. Supp. 2d 277, 296 (S.D.N.Y. 2000) (“Having blocked his
adversary from conducting discovery on this issue, he will not now be heard to advance reliance
on counsel.”), aff’d, 4 F. App’x 81 (2d Cir. 2001) (summary order). In pursuing summary
judgment, Socialfix similarly may not rely on the sole—unproduced—letter from counsel to
Tateossian that Socialfix has identified as documentary support for its claim to have relied on
counsel. See Weiner Reply Decl., Ex. C; Jayaram Reply Decl., Ex. A at 8–9 (Socialfix
objections on privilege grounds). The Court does not have occasion here to consider whether,
with fact discovery having closed, Socialfix may yet revive its ability to pursue such a defense at
trial. Such would require Socialfix to make “full and immediate disclosure of all legal opinions
pertaining to” Socialfix’s right to the UNICORN mark, Vicinanzo v. Brunschwig & Fils, Inc.,
739 F. Supp. 891, 894 (S.D.N.Y. 1990), and the Court to reopen discovery on this defense.

However, Tateossian’s testimony about her intentions and state of mind remains admissible and,
if credited, probative. She testified that in asserting her rights to the UNICORN mark in the
letter to Bloomberg, she relied—apart from the advice of counsel—on the advice of investors
and other associates and that she genuinely believed the mark to have belonged to her and
Socialfix.


                                                 29
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 30 of 48




favorable to Socialfix (the nonmoving party on this element), whether Socialfix acted in bad

faith cannot be resolved on summary judgment. It requires resolution by the trier of fact.

       Universal City Studios, on which Unicorn largely relies, is not to the contrary. There, the

Second Circuit affirmed a grant of summary judgment on a fuller record which left no doubt as

to the defendant’s bad faith. Universal City Studios, 797 F.2d at 75. Counter-claimant Nintendo

alleged that Universal City Studios had tortiously interfered with its contractual relations by

sending cease-and-desist letters to Nintendo’s licensees, asserting Universal’s right in the “King

Kong” trademark and that Nintendo’s use and license of trademarks related to “Donkey Kong”

infringed that right. Id. at 74. The district court granted Nintendo summary judgment on that

claim, finding that “Universal knew that it did not have a trademark in King Kong, and that it

threatened suit not to adjudicate its trademark claim, but to coerce others into sharing their

Donkey Kong profits.” Id. at 75. In affirming, the Second Circuit noted the substantial evidence

of Universal’s bad faith. First, a prior litigation, of which Universal’s president “personally

knew the facts, background and nuances,” had established other entities’ rights over King Kong

images, such that the president, who was an attorney, “must have known” that those rights “were

irreconcilable with the existence of any universal trademark rights in King Kong.” Id. at 76.

Second, Universal’s president, at his deposition, “was unable to identify the nature of Universal’s

rights in King Kong.” Id. Third, Universal had engaged in “less than vigorous efforts” to

enforce its rights other than the cease-and-desist letters at issue, despite evidence of other third-

parties’ uses of the mark. Id. Fourth, the evidence showed that Universal’s former general

counsel and a vice president of a relevant Universal subsidiary had both “concluded that

Universal had no rights to license King Kong.” Id. Last, in each relevant case, Universal

“simply threatened” litigation but then quickly invited Nintendo’s licensees to settle. Id.



                                                  30
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 31 of 48




       Unicorn has not adduced comparable evidence. It mostly relies on Krysinski’s testimony

on Socialfix’s intent to follow through on its threats of litigation. See Unicorn Mem. at 16. It

also cites the fact that Socialfix sent the cease-and-desist letter only after it had demanded

payment from Unicorn for its past services. See Unicorn Reply at 4. As to the latter evidence,

the demand letters that Socialfix had previously sent included assertions of Socialfix’s rights in

the UNICORN mark and other related intellectual property. See Oct. 9 Ltr. at 3 (asserting rights

in “all content, digital materials, marketing materials, logos, brand materials and/or” any other

materials created by Socialfix); Oct. 25 Ltr. at 3 (reiterating same and noting that Unicorn had

“continued to use [Socialfix’s] works despite being instructed that you have no permission or

authority to do so”). These letters can be argued to reflect Socialfix’s durable and authentic

belief, whether or not correct, that it owned the UNICORN mark. In all events, the evidence

adduced does not conclusively show that Socialfix “knew that it did not have a trademark in”

Unicorn. Universal City Studios, 797 F.2d at 75. Because a reasonable factfinder could

conclude that Socialfix had a reasonable belief in the validity of its claims against Unicorn and

Bloomberg, and did not send the cease-and-desist letter solely to harass either party, the Court

cannot enter summary judgment against Socialfix on this claim.

                       b.      Harm to Business Relationship

       In support of its motion for summary judgment, Socialfix argues that there is no evidence

showing that the cease-and-desist letter caused harm to Unicorn’s business relations. That is

wrong. Even setting aside items that Socialfix rightly argues are as inadmissible, Unicorn has

adduced sufficient evidence on which a reasonable factfinder could find harm to its relationship

with Bloomberg. Accordingly, the Court also denies Socialfix’s motion for summary judgment

on this claim.



                                                 31
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 32 of 48




       “As to the fourth element—causation and injury—[Unicorn] must show ‘that the

wrongful acts were the proximate cause of the rejection of [its] proposed contractual relations,’

and that it suffered some actual damages, such as lost opportunities for profits on business

diverted from it.’” SourceOne Dental, Inc. v. Patterson Cos., 310 F. Supp. 3d 346, 369

(E.D.N.Y. 2018) (first quoting Pacheco v. United Med. Assocs., P.C., 305 A.D.2d 711, 712

(3d Dep’t 2003), and then quoting Mandelblatt v. Devon Stores, Inc., 132 A.D.2d 162

(1st Dep’t 1987)).

       “Injury in this context requires Plaintiffs to show ‘that defendants’ actions were both a

cause-in-fact of [the] lost busines . . . and that the lost business was a foreseeable consequence of

defendants’ actions.’” Acad. Orthotic & Prosthetic Assocs. IPA, Inc. v. Fitango Health, Inc.,

No. 19 Civ. 10203 (JPO), 2020 WL 6135762, at *7 (S.D.N.Y. Oct. 16, 2020) (quoting

SourceOne Dental, 310 F. Supp. 3d at 370); see State St. Bank & Tr. Co. v. Inversiones Errazuriz

Limitada, 374 F.3d 158, 171–72 (2d Cir. 2004) (“The defendants cannot prevail on their tortious

interference counterclaim unless they ‘demonstrate both wrongful means and that the wrongful

acts were the proximate cause of the rejection of the plaintiff’s proposed contractual relations.’”

(quoting Pacheco, 305 A.D.2d at 712)). In showing proximate causation, a plaintiff seeking to

recover for tortious interference with prospective business relations must show “that a contract

would have been entered into with a prospective [relation] ‘but for’ defendant’s conduct.”

Parrott v. Logos Cap. Mgmt., LLC, 91 A.D.3d 488, 489 (1st Dep’t 2012); see J&R Multifamily

Grp., Ltd. v. U.S. Bank Nat’l Ass’n as Tr. for Registered Holders of UBS-Barclays Comm.

Mortg. Tr. 2012-C4, Comm. Mortg. Pass-Through Certificates, Series 2012-C4,

No. 19 Civ. 1878 (PKC), 2019 WL 6619329, at *6 (S.D.N.Y. Dec. 5, 2019) (collecting

authorities under New York law).



                                                 32
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 33 of 48




                              i.      Evidentiary Issues

       Before turning to the merits, the Court first addresses several evidentiary issues

implicated by this claim. In arguing that Unicorn has not adduced evidence of harm from

Socialfix’s alleged tortious interference, Socialfix argues that three categories of evidence must

be disregarded: (1) statements about the contents of the purported sponsorship agreement

between Unicorn and Bloomberg, which has not been produced and is not in the summary

judgment record; (2) hearsay statements from Unicorn employees about Bloomberg’s reasons for

distancing itself from Unicorn; and (3) Bodik’s statements in his declaration about post-

discovery events and attached invoices, which were not produced in discovery. The Court

addresses each in turn.

       Sponsorship Agreement: In support of its argument on this point, Socialfix notes—and

Unicorn does not dispute—that Bloomberg held two Unicorn-sponsored events after receiving

the cease-and-desist letter from Socialfix. See Socialfix 56.1 ¶ 73; Unicorn Reply 56.1 ¶ 73;

Unicorn 56.1 ¶¶ 17–18, 62–63; Socialfix Reply 56.1 ¶¶ 17–18, 62–63. In response, Unicorn

argues that those events were contractually required under a previously made sponsorship

agreement between Unicorn and Bloomberg, such that their occurrence does not bear on whether

the cease-and-desist letter harmed the business relationship between Unicorn and Bloomberg.

See, e.g., Unicorn 56.1 ¶¶ 62–63; see Gelinas Tr. at 136 (“Q. Well, they had you sponsor two

other events, right? A. We were obligated. . . . We signed a contract with them to sponsor five

events.”). Socialfix objects to consideration of that sponsorship agreement because, despite

Socialfix’s discovery requests seeking it, Unicorn has never produced it, and instead seeks to

prove its content solely through the testimony of Bodik and Gelinas. See, e.g., Socialfix Reply

56.1 ¶¶ 17–18, 62–63; Socialfix Resp. at 10–11.



                                                33
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 34 of 48




       On the present record, the Court cannot rely on the cited testimony to prove the contents

of the sponsorship agreement. Although neither party cites it, this dispute implicates Federal

Rule of Evidence 1002 (“Requirement of the Original”). That rule provides that “[a]n original

writing, recording, or photograph is required in order to prove its content unless these rules or a

federal statute provides otherwise.” Fed. R. Evid. 1002. Several exceptions to Rule 1002 are set

forth in Federal Rule of Evidence 1004, including where “all the originals are lost or destroyed,

and not by the proponent acting in bad faith,” and “the writing . . . is not closely related to a

controlling issue.” Fed. R. Evid. 1004(a)–(d). But “[t]he party seeking to prove the contents of

the writing must establish” that one such exception applies. Elliott v. Cartagena, No. 19 Civ. 1998

(NRB), 2020 WL 4432450, at *4 (S.D.N.Y. July 31, 2020) (quoting A.F.L. Falck, S.p.A. v. E.A.

Karay Co., 722 F. Supp. 12, 16 (S.D.N.Y. 1989)).

       Unicorn unavoidably seeks to prove the contents of that agreement, given that it argues

that Bloomberg held two additional events with Unicorn only because its written contract with

Unicorn obliged it to do so. See, e.g., Unicorn Mem. at 17 (Bloomberg only “fulfill[ed] its

remaining contractual obligations to Unicorn”). But Unicorn has not produced that agreement or

a duplicate thereof, see Fed. R. Evid. 1002, 1003, or shown (or even argued) that an exception to

the rule applies. See Unicorn Mem. at 16–17; Unicorn Reply at 7. Accordingly, the Court

cannot rely on the testimony from Unicorn personnel as to the content of that agreement. See,

e.g., Cutler v. Stop & Shop Supermarket Co., 513 F. App’x 81, 83 (2d Cir. 2013) (summary

order) (“We reject Cutler’s argument to the extent that it is based on his testimony about the

contents of the book of time sheets because he did not produce those time sheets for the

summary judgment record.”).




                                                  34
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 35 of 48




       Hearsay: Next, Socialfix argues that certain statements that Unicorn witnesses have

attributed to Bloomberg representatives are inadmissible hearsay. See Socialfix 56.1 ¶ 70;

Socialfix Reply 56.1 ¶¶ 65–67; Socialfix Mem. at 20 n.9. The Court agrees and disregards these

statements in resolving the instant motions.

       In assessing motions for summary judgment, courts may consider only evidence that

would be admissible at trial. See Fed. R. Civ. P. 56(c)(1)(B), (2). “Because a party ‘cannot rely

on inadmissible hearsay’ in support of or in opposition to a motion for summary judgment, ‘the

Court must, as a preliminary matter, determine the likely admissibility of the hearsay evidence’

offered by” a party. Wilkinson v. Nord Anglia Educ. Ltd., No. 17 Civ. 7421 (PAE),

2019 WL 3430662, at *2 n.3 (S.D.N.Y. July 30, 2019) (quoting Doe ex rel. Doe v. Darien Bd. of

Educ., 110 F. Supp. 3d 386, 395 (D. Conn. 2015)).

       Some testimony that Unicorn cites as to Bloomberg’s reasons for distancing itself from

Unicorn cannot be considered, because it is inadmissible hearsay and/or it consists of testimony

by Unicorn personnel improperly opining, without a foundation on which to do so, about

Bloomberg’s subjective motivations. For example, Bodik testified that Mark Saputo, a

Bloomberg employee, “said that our relationship has been affected because of what transpired

with legal.” Bodik Tr. at 154. Bodik similarly testified—apparently drawing upon statements

made to him by Bloomberg personnel—that “[o]nce that cease and desist happened, it got up to

legal, we were looked upon as a bad apple, like we were causing problems, we shouldn’t be

dealing with them in the same capacity as we were before.” Id. And Gelinas testified that, after

receiving the letter, Bloomberg felt that Unicorn and Socialfix were “partners that create chaos

and issues for their legal team and their company.” Gelinas Tr. at 154. Asked if he was merely

speculating about Bloomberg’s views, he admitted that “[w]e haven’t had the conversations with



                                                35
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 36 of 48




Bloomberg regarding that.” Id. at 155. Such testimony as to why Bloomberg’s treatment of

Unicorn changed after it received Socialfix’s cease-and-desist letter would consist either of out-

of-court statements by Bloomberg employees impermissibly offered for the truth of the matter

asserted, or improper opinion testimony that the deponent is not competent to provide. See, e.g.,

Shaoxing Bon Textiles Co. v. 4-U Performance Grp. LLC, No. 16 Civ. 6805 (JSR), 2017 WL

6413993, at *5 n.4 (S.D.N.Y. Nov. 22, 2017) (“These assertions of someone else’s state of mind

have no probative value and are inadmissible.”).

       That said, some of Socialfix’s hearsay objections overreach. Much of the testimony to

which it objects consists of Gelinas’s and Bodik’s firsthand accounts of how the relationship

between Unicorn and Bloomberg had worsened. See, e.g., Gelinas Tr. at 133 (“Q. How is your

relationship with Bloomberg now? A. Tenuous, to say the least.”); Bodik Tr. at 155 (“Now, any

little things we work with them on, there is not a quick response. They take forever to get back.

It’s more of a cold relationship, even though there still is some sort of relationship. It’s been

affected tremendously.”). This testimony, based on the witness’s personal knowledge, is distinct

from hearsay accounts of statements by Bloomberg personnel, or improper statements of opinion

about Bloomberg’s reasons for distancing itself from the Unicorn project. It is admissible.

       Bodik Declaration: Last, Socialfix objects to Unicorn’s reliance on facts first articulated

by Bodik in his declaration submitted in connection with summary judgment, and accompanying

exhibits. See, e.g., Socialfix Resp. at 12–13. Socialfix argues that the declaration contradicts

Bodik’s earlier deposition testimony that Unicorn and Bloomberg were still working together at

that time. Had circumstances changed since that testimony was given, Socialfix argues, Unicorn

had an obligation to supplement the discovery record, so as to allow Bodik’s deposition to be

reopened, rather than filing a declaration at summary judgment. Id. It further argues that the



                                                 36
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 37 of 48




invoices from Bloomberg attached to Bodik’s declaration, having never been produced during

discovery, should not now be considered. Socialfix thus asks the Court to disregard (1) Bodik’s

account of post-discovery events; and (2) the invoices attached to his declaration purporting to

evidence payments by Unicorn to Bloomberg.

       As to the invoices, the Court holds with Socialfix. During discovery, Socialfix requested

from Unicorn “all documents which concern, refer, or relate to any pecuniary loss or loss of

income or benefits for which Unicorn is seeking damages in this matter.” Weiner Decl., Ex. V

(“Unicorn RFP Resp.”) ¶ 36. Unicorn responded: “Unicorn objects to this request as irrelevant.”

Id. Now, at summary judgment, Unicorn has come forward with nearly a dozen invoices from

Bloomberg to Unicorn purporting to show the amounts that Unicorn paid to Bloomberg pursuant

to the sponsorship arrangement discussed above. See Bodik Decl., Ex. 1. Unicorn has not

offered any explanation for why it did not produce those documents during discovery, or why

they were considered “irrelevant” to Socialfix’s request for documents related to damages. See

Unicorn Reply at 6–8. The Court thus disregards these invoices. See Richmond v. Gen.

Nutrition Ctrs. Inc., No. 08 Civ. 3577 (PAE), 2012 WL 762307, at *8 (S.D.N.Y. Mar. 9, 2012)

(precluding use at trial of documents relating to damages not produced during discovery);

Douglas v. Victor Cap. Grp., No. 96 Civ. 6557 (SHS), 1997 WL 716912, at *2 (S.D.N.Y.

Nov. 17, 1997) (“Accordingly, since the document was requested but not produced in discovery,

plaintiff is precluded from using the return receipt card on the summary judgment motion or at

trial.”); Texaco A/S, S.A. v. Comm. Ins. Co. of Newark, N.J., No. 90 Civ. 2722 (JFK),

1996 WL 603915, at *1 (S.D.N.Y. Oct. 21, 1996) (“Moreover, the Court emphatically declines

to consider those documents Texaco now submits that it did not produce to Defendants during

discovery.”).



                                                37
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 38 of 48




       The analysis is different as to the post-discovery facts described in the Bodik Declaration.

Unicorn is correct that nothing in that declaration contradicts Bodik’s deposition testimony: At

his deposition, Bodik testified that, as of that time, Unicorn and Bloomberg were still working

together. See, e.g., Bodik Tr. at 212 (“It’s much more of a formal relationship now.”). In his

declaration submitted at summary judgment, he states that, since his deposition, the parties had

ended their relationship. Bodik Decl. ¶ 21 (“No future work is planned between Bloomberg and

Unicorn.”); id. ¶ 25 (“Bloomberg has also decided not to air the show[.]”). The latter is therefore

not excludable on the basis that it seeks to disavow prior deposition testimony; Bodik instead

attests to events post-dating the deposition. See, e.g., Torrico v. IBM Corp., 319 F. Supp. 2d 390,

394 n.2 (S.D.N.Y. 2004) (considering post-discovery declaration that “augments, without

contradicting, [the declarant’s] deposition testimony, addresses issues not explored thoroughly in

[those] deposition[s], or finds support in other evidence in the record”). Because the cessation of

business relations between Unicorn and Bloomberg occurred after the deposition, it could not

have been “explored thoroughly” there. Id. And Socialfix has not identified authority for the

proposition that a witness, at summary judgment, may not update his deposition testimony to

describe post-deposition developments. See Socialfix Resp. at 12–13.18

       Accordingly, for purposes of the pending motions, the Court will consider the facts as

stated the Bodik Declaration. And because Socialfix has offered no countervailing evidence that




18
  The cases Socialfix cites are inapposite. See, e.g., Haas v. Del. Hudson Ry., 282 F. App’x 84,
85–86 (2d Cir. 2008) (summary order) (affirming exclusion of affidavit by witness whom
proponent party had not identified until summary judgment, in violation of Rule 26).
                                                38
         Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 39 of 48




Bloomberg has in fact continued to work with Unicorn or aired The Unicorn, for the time being

the Court considers those facts to be undisputed.19

                                ii.      Merits

        A reasonable finder of fact, considering the cognizable evidence, could conclude that

Socialfix’s legal threats toward Bloomberg harmed Unicorn’s relationship with Bloomberg.

First, Gelinas and Bodik testified extensively about the change in Bloomberg’s relationship with

Unicorn occurring after Socialfix threatened to sue Bloomberg for its use of the UNICORN

mark. See, e.g., Gelinas Tr. at 133 (relationship with Bloomberg became “[t]enuous, to say the

least”); id. at 136 (Bloomberg stopped returning calls and emails); id. (“It was damaging big

time.”); Bodik Tr. at 153 (“So what was a good relationship, immediately after the cease and

desist . . . , it was a huge detriment to our relationship . . . .”); id. at 155 (“Now, any little things

we work with them on, there is not a quick response. They take forever to get back. It’s more of

a cold relationship, even though there still is some sort of a relationship. It’s been affected

tremendously.”). And the parties do not appear to dispute that, at the least, immediately after

Socialfix threatened Bloomberg in its cease-and-desist letter, Bloomberg “removed all Unicorn

branding from the Future of Crowdfunding Event,” which Unicorn had paid $150,000 to

sponsor. Unicorn 56.1 ¶¶ 60–61; Socialfix Reply 56.1 ¶¶ 60–61.

        To be sure, that Bloomberg no longer intends to produce The Unicorn and that “[n]o

future work is planned between Bloomberg and Unicorn” are less clearly attributable to

Socialfix’s actions than these other harms. Bodik Decl. ¶¶ 20–22. Unicorn and Bloomberg

continued to work together for months after the cease-and-desist letter, through sponsored events



19
  Given Unicorn’s introduction of Bodik’s declaration recounting post-deposition events, the
Court would look favorably on a motion by Socialfix to reopen discovery for the limited
purposes of deposing Bodik and obtaining document discovery solely as to these events.
                                                    39
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 40 of 48




and, apparently, in other diminished capacities. See, e.g., Bodik Tr. at 155 (conceding, in July

2019, that Bloomberg and Unicorn were continuing to work together nine months after Socialfix

sent the cease-and-desist letter). And setting aside inadmissible evidence, there is little if any

direct evidence tying Bloomberg’s ultimate failure to air The Unicorn to Socialfix’s conduct in

October 2018 or thereafter. Even nine months later, in July 2019, it still seems to have been

possible that the show would have aired. See Bodik Tr. at 158 (noting that Unicorn intended to

present additional material about the show to Bloomberg). While circumstantial inferences

conceivably could permit this conclusion, the Court, for present purposes, does not rely on the

fact that The Unicorn was never produced or aired as a form of harm proximately caused by

Socialfix.

       There is, however, sufficient evidence that Socialfix’s aggressive tactics caused tangible

harm to the relationship between Unicorn and Bloomberg. At a minimum, the temporal

proximity between Socialfix’s cease-and-desist letter and Bloomberg’s decision days later to

remove all Unicorn branding from its Future of Crowdfunding event is strong circumstantial

evidence of causation. A reasonable finder could similarly infer that this letter foreseeably

contributed to the broader ensuing disintegration of the relationship between Unicorn and

Bloomberg. It is credible that, upon being threatened by one of two major business partners with

whom Bloomberg had been working to produce The Unicorn, Bloomberg would seek to distance

itself from that venture. And Socialfix all but demanded that result in its cease-and-desist letter.

See Bloomberg Ltr. at 2 (“Be advised that you are hereby demanded to cease and desist from any

further use, display, publication, and/or distribution of any of the marks, names and Assets as

described herein and in the attached Unicorn Asset pdf.”). Unicorn’s claim of harm is therefore

not fatally “vague and speculative,” in contrast to cases in which courts have granted summary



                                                 40
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 41 of 48




judgment based on a lack of reliable proof of causation. See, e.g., Oxyn Telecomms., Inc. v. Onse

Telecom, No. 01 Civ. 1012 (JSM), 2003 WL 22271224, at *6 (S.D.N.Y. Sept. 30, 2003)

(granting summary judgment where defendant “neither contacted, nor directed any actions,

towards” third parties and causation was therefore “vague and speculative”). Accordingly, the

Court denies Socialfix’s motion for summary judgment on Unicorn’s claim for tortious

interference.

                3.     Deceptive Acts and Practices Under N.Y. Gen. Bus. L. § 349

       Socialfix has moved for summary judgment on Unicorn’s claim for deceptive acts and

practices under N.Y. Gen. Bus. L. (“GBL”) § 349. It argues that GBL § 349 requires conduct

that is “consumer-oriented,” and which has “significant ramifications for the public at large,” and

that Unicorn has not adduced any such evidence. See Socialfix Mem. at 15–16 (first quoting

Oswego Laborers’ Local 214 Pension Fund v. Marine Midland Bank, N.A., 85 N.Y.2d 20, 25

(1995), and then quoting Shred-It USA, Inc. v. Mobile Data Shred, Inc., 228 F. Supp. 2d 455, 465

(S.D.N.Y. 2002)); see also Perfect Pearl Co. v. Majestic Pearl & Stone, Inc., 887 F. Supp.

2d 519, 543 (S.D.N.Y. 2012) (“The prevailing view in the Second Circuit is that trademark

infringement claims are not cognizable under [GBL § 349] unless there is a specific and

substantial injury to the public interest over and above the ordinary trademark infringement.”

(citation omitted)).

       Unicorn has not addressed this claim, even in passing, despite Socialfix’s observation in

its response that failure to do so likely constitutes abandonment of the claim. See Socialfix Resp.

at 1 n.1. See generally Unicorn Mem.; Unicorn Reply. The Court agrees with Socialfix on that

point: Unicorn has abandoned its claim under GBL § 349. The Court therefore grants Socialfix’s

motion on it. See Jackson v. Fed. Express, 766 F.3d 189, 195 (2d Cir. 2014) (“[A] partial

response arguing that summary judgment should be denied as to some claims while not

                                                41
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 42 of 48




mentioning others may be deemed an abandonment of the unmentioned claims.”); Chamberlain

v. City of White Plains, 986 F. Supp. 2d 363, 392 (S.D.N.Y. 2013) (“A court may, and generally

will, deem a claim abandoned when a plaintiff fails to respond to a defendant’s arguments that

the claim should be dismissed.” (quoting Martinez v. City of New York, No. 11 Civ. 7461 (JMF),

2012 WL 6062551, at*1 (S.D.N.Y. Dec. 6, 2012))). In any event, on the record presented, no

evidence has been adduced that Socialfix engaged in deceptive conduct oriented toward

consumers or “the public at large.” Dismissal of this claim is also required on the merits.

       B.      Socialfix’s Counterclaims for Unjust Enrichment and Quantum Meruit

       Socialfix originally brought four counterclaims: (1) breach of contract; (2) quantum

meruit; (3) unjust enrichment; and (4) promissory estoppel. It has since dropped the first claim,

for breach of contract. See Socialfix Mem. at 3 n.1 (“Defendants hereby dismiss Count One of

their Amended Counterclaim for breach of contract.”). And the instant motions do not address the

fourth claim, for promissory estoppel. Only the second and third, for unjust enrichment and

quantum meruit, are at issue.

        To prevail on an unjust enrichment claim under New York law, a plaintiff must

establish: (1) “that the defendant benefited; (2) at the plaintiff’s expense; and (3) that equity and

good conscience require restitution.” Leibowitz v. Cornell Univ., 584 F.3d 487, 509 (2d Cir. 2009)

(quoting In re Mid-Island Hosp., Inc., 276 F.3d 123, 129 (2d Cir. 2002)). “[T]o recover in

quantum meruit, New York law requires a claimant to establish (1) the performance of services

in good faith, (2) the acceptance of the services by the person to whom they are rendered, (3) an

expectation of compensation therefor, and (4) the reasonable value of the services.” Id. (quoting

Mid-Hudson Catskill Rural Migrant Ministry, Inc. v. Fine Host Corp., 418 F.3d 168, 175

(2d Cir. 2000) (Sotomayor, J.)).



                                                 42
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 43 of 48




       Although unjust enrichment and quantum meruit have nominally different elements,

courts in this Circuit analyze them as a single quasi-contract claim for restitution. See Leibowitz,

584 F.3d at 509 n.9; Mid-Hudson, 418 F.3d at 175; Newman & Schwartz v. Asplundh Tree

Expert, Co., 102 F.3d 660, 663 (2d Cir.1996).

       Socialfix has moved for partial summary judgment, solely as to liability, on this

counterclaim.20 Unicorn opposes the motion. It concedes that Socialfix performed services that

Unicorn accepted, and that the parties expected Socialfix would be compensated for providing

those services. But it argues that there are genuine disputes about the specific services Socialfix

provided to Unicorn, the nature and amount of compensation Socialfix expected, and whether the

affirmative equitable defense of unclean hands bars Socialfix’s recovery. While recognizing that

Socialfix appears to have a right to recover some amounts on its claims for unjust enrichment

and quantum meruit, for the following reasons, the Court denies Socialfix’s motion.

       Significant facts on which these quasi-contract claims are based are not in dispute. The

parties agree that Socialfix provided Unicorn with a substantial number of services during the

parties’ year-long business relationship. See Socialfix 56.1 ¶ 26; Unicorn Reply 56.1 ¶ 26. Both

agree that each expected Unicorn, in exchange, to compensate Socialfix. Socialfix 56.1 ¶ 29;

Unicorn Reply 56.1 ¶ 29. Both agree that Socialfix has not received such compensation.

Unicorn 56.1 ¶ 10; Socialfix Reply 56.1 ¶ 10; Unicorn Reply 56.1 ¶ 37 (admitting that no cash

had been paid but maintaining that Socialfix’s compensation was to take the form of equity in

Unicorn); id. ¶ 31 (Unicorn never provided Socialfix with any equity, either).




20
  Both parties agree there are genuine disputes over the reasonable value of the services that
Socialfix provided, precluding determination of damages on summary judgment.
                                                43
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 44 of 48




       To be sure, Unicorn cites substantial evidence that both parties expected Socialfix to have

been compensated solely with shares of equity in Unicorn.21 But regardless of the form that

compensation would have taken, it is undisputed that Socialfix expected to be compensated for

its services. And under New York law, a plaintiff seeking to recover in quantum meruit need

only show that it had “an expectation of compensation” for the benefits it provided to another

party, Mid-Hudson, 418 F.3d at 175, or that a defendant benefitted at plaintiff’s expense, see

Leibowitz, 584 F.3d at 509. Here, the evidence reflects that the parties mutually understood that

Socialfix was providing valuable services, and Unicorn intended to compensate Socialfix in

proportion to the value of the services it provided. See, e.g., Weiner Decl., Ex. L (Gelinas

explaining to Tateossian and Krysinski in March 2018 what would be needed “from a services

point of view” to justify the “$1M (4% equity position)” that they contemplated).

       Unicorn does not cite any authority that such recovery is limited to the specific form of

payment the parties had in mind when the services, for which the plaintiff went uncompensated,

were rendered. See Unicorn Mem. at 9–12; cf. Tasini v. AOL, Inc., 851 F. Supp. 2d 734, 741

(S.D.N.Y.) (discussing successful cases in which plaintiffs “expected compensation but the exact

terms of the compensation were unclear”), aff’d, 505 F. App’x 45 (2d Cir. 2012) (summary

order); Atencio v. TuneCore, Inc., No. 16 Civ. 1925 (DMG), 2018 WL 6164787, at *12 (C.D.

Cal. Sept. 21, 2018) (applying California law to hold that, where “the existence of a contract

governing compensation is undisputed,” plaintiffs may not recover in quantum meruit in excess




21
  See, e.g., Unicorn Mem. at 9–12; see also Tateossian Tr. at 108 (Q. “So, as of October 9th,
[2018,] you believe that you had an agreement with Unicorn for 1.25 million shares of stock?
A. Correct. Q. Okay. Did you expect on top of that to also receive $75,000 a month for your
work? A. No, I did not. Q. Okay. So the stock was in lieu of that? A. Yes.”); Bodik Tr. at 59
(“A. There was going to be compensation. . . . How I understood it, it was primarily equity and
some payments.”).
                                                44
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 45 of 48




of the value of the stock options provided for in that contract). Nor does Unicorn seriously

contend that, absent the application of an affirmative defense, Socialfix deserves nothing. See

Unicorn Mem. at 12. Accordingly, there is no genuine dispute that the parties expected Socialfix

to be compensated for the value of its services, and that no such payment was made.

       The Court also does not find a genuine dispute as to whether the doctrine of unclean

hands precludes Socialfix’s recovery. It does not. Unclean hands is an equitable, affirmative

defense on which Unicorn bears the burden of proof. See MBIA Ins. Corp. v. Patriarch Partners

VIII, LLC, 842 F. Supp. 2d 682, 712 (S.D.N.Y. 2012). As Socialfix notes, “[f]ailure to plead an

affirmative defense in the answer results in the waiver of that defense and its exclusion from the

case.” Sompo Japan Ins. Co. of Am. v. Norfolk S. Ry., 762 F.3d 165, 176 (2d Cir. 2014) (quoting

Satchell v. Dilworth, 745 F.2d 781, 784 (2d Cir. 1984)); see H&R Block Enters., Inc. v. Short,

No. 06 Civ. 608 (JNE), 2006 WL 3437491, at *6 (D. Minn. Nov. 29, 2006) (barring unclean-

hands defense when defendant failed to raise in answer); 5 Charles Allen Wright & Arthur R.

Miller, Federal Practice and Procedure § 1278 (3d ed. 2011) (“It is a frequently stated

proposition of virtually universal acceptance by the federal courts that a failure to plead an

affirmative defense as required by Federal Rule 8(c) results in the waiver of that defense and its

exclusion from the case . . . .”). Unicorn first raised this defense in its opposition to Socialfix’s

summary judgment motion. It failed to do so in its answer to Socialfix’s counterclaims. Dkt. 44

at 11–13. Although courts at times may entertain unpled affirmative defenses at summary

judgment, the Court does not perceive any reason to do so here, and Unicorn has not offered any.

See Sompo Japan, 762 F.3d at 176.22 This defense is therefore waived.



22
   Socialfix also contends that the defense is unavailable to Unicorn because, although often
styled an “equitable” claim, New York courts treat actions for quantum meruit or unjust


                                                  45
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 46 of 48




       In any event, even if Unicorn had timely pled this defense, the facts adduced would not

support it. Under New York law, the doctrine of unclean hands is “never used unless the

plaintiff is guilty of immoral, unconscionable conduct and even then only when the conduct

relied on is directly related to the subject matter in litigation and the party seeking to invoke the

doctrine was injured by such conduct.’” MBIA Ins., 842 F. Supp. 2d at 712 (quoting Nat’l

Distillers & Chem. Corp. v. Seyopp Corp., 17 N.Y.2d 12, 15–16 (1966)); see TufAmerica, Inc. v.

Codigo Music LLC, 162 F. Supp. 3d 295, 328 (S.D.N.Y. 2016) (same). Courts generally apply

the doctrine only where they have found plaintiffs “guilty of truly unconscionable and brazen

behavior.” Gidatex S.r.L. v. Campaniello Imps., Ltd., 82 F. Supp. 2d 126, 131 (S.D.N.Y. 1999)

(citing repeated misrepresentations to the court and fabricated testimony as examples of such

behavior); see Tyco Int’l, Ltd. v. Kozlowski, 756 F. Supp. 2d 553, 556, 565 (S.D.N.Y. 2010)

(unclean hands barred equitable claims for compensation brought by former employee who had

pilfered “tens of millions of dollars” from employer’s treasury); Villacorta, 2011 WL 2535058,

at *1, 13–14 (unclean hands barred equitable claims for compensation by employee who

misappropriated $50,000 of company funds, leading to indictment on 316 felony counts).

Socialfix’s conduct here does not approach that level. Unicorn terms Socialfix’s attempt to

register the UNICORN mark with the USPTO and its cease-and-desist letter “unconscionable



enrichment as actions at law, to which the equitable defense of unclean hands does not apply.
See Socialfix Resp. at 7–8; Dayton Superior Corp. v. Marjam Supply Co., No. 07 Civ. 5215
(DRH), 2011 WL 710450, at *19 (E.D.N.Y. Feb. 22, 2011); Aniero Concrete Co. v. N.Y.C.
Constr. Auth., No. 94 Civ. 3506 (CSH), 2000 WL 863208, at *10 (S.D.N.Y. June 27, 2000)
(collecting cases); cf. Rocks & Jeans, Inc. v. Lakeview Auto Sales & Serv., Inc., 184 A.D.2d 502,
503 (2d Dep’t 1992) (“A cause of action for money had and received is an action at law and,
therefore, the equitable doctrine of ‘[un]clean hands’ does not strictly apply”). Many New York
cases, however, have applied the defense to such claims. See, e.g., Melius v. Breslin, 46 A.D.3d
524, 527 (2d Dep’t 2007); Villacorta v. Saks Inc., Index No. 100168/2007, 2011 WL 2535058,
at *13–14 (N.Y. Sup. Ct. 2011). Given the division of authority, the Court does not hold
Unicorn’s unclean-hands defense precluded on this alternative ground.
                                                  46
        Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 47 of 48




and brazen behavior.” Unicorn Mem. at 13–14. But measured against the case law giving

content to that standard, it does not fit here, or come close to doing so. See, e.g., Tyco,

756 F. Supp. 2d at 556; Villacorta, 2011 WL 2535058, at *1, 13–14.

       Socialfix has thus established that (1) it provided services to Unicorn; (2) Unicorn

accepted those services; (3) the parties mutually understood that Unicorn would pay Socialfix for

those services; and (4) the doctrine of unclean hands does not bar recovery. Nonetheless, for a

limited reason, the Court declines to grant Socialfix summary judgment as to liability. That is

because, on the facts here, the last element of its claim—the reasonable value of the services

provided—requires, as a predicate, a finding as to the nature and scale of the specific services

that Socialfix provided to Unicorn. Topo v. Dhir, No. 01 Civ. 10881 (PKC), 2004 WL 527051,

at *4 (S.D.N.Y. Mar. 16, 2004). The summary judgment record does not establish those points

with sufficient specificity. The parties appear to agree, at a high level of generality, on the

services Socialfix provided. See Socialfix 56.1 ¶ 26; Unicorn Reply 56.1 ¶ 26. But before

valuation can be assessed, a finding must be made “as to the services rendered” at a substantially

more granular level than the summary judgment record permits. Topo, 2004 WL 527051, at *4.

For example, the parties do not agree on the amount of time Socialfix spent working on projects

for The Unicorn, see Socialfix Resp. at 2, 5 n.3, or the reliability of the belated invoices Socialfix

submitted to Unicorn along with its October 2018 demand letter, see Socialfix 56.1 ¶¶ 27–28;

Unicorn Reply 56.1 ¶¶ 27–28. Entry of summary judgment as to liability for Socialfix on these

claims could capture only the general—and undisputed—proposition that it provided services

that went uncompensated. But such an entry would leave unacceptably indeterminate the

specific work for which Socialfix merited compensation.




                                                 47
          Case 1:18-cv-10110-PAE Document 97 Filed 12/17/20 Page 48 of 48




          The ultimate determination of the value of the services Socialfix provided to Unicorn—

the damages inquiry—inevitably will depend on the resolution first of the parties’ factual

disputes over the amount and nature of Socialfix’s uncompensated services. Topo, 2004 WL

527051, at *4. The Court will leave that determination for trial, at which the nature and the scale

of the uncompensated services, and the intertwined question of the valuation of those services,

will be resolved. Accordingly, the Court denies summary judgment on Socialfix’s claims for

unjust enrichment and quantum meruit.

                                          CONCLUSION

          For the foregoing reasons, the Court denies Unicorn’s motion for summary judgment in

full and grants Socialfix’s motion for summary judgment solely as to Unicorn’s GBL § 349

claim. An order will issue shortly as to next steps in this case.

          The Clerk of Court is respectfully directed to terminate the motions pending at dockets 75

and 80.

          SO ORDERED.


                                                             PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge

Dated: December 17, 2020
       New York, New York




                                                  48
